Title: From Thomas Jefferson to Isaac A. Coles, 9 January 1825
From: Jefferson, Thomas
To: Coles, Isaac A.


Dear Sir
Monto
Jan. 9. 25.
I thank you for the curious record inclosed in yours of the 29th Ult. I did not before know that there ever had been a  regular trial for Witchcraft in Virginia, and am glad it was in a county court. an irregular case of the kind I had before known. I dare say you know Greenleaf who keeps the ferry ove Jas river, near the natural bridge. his grandmother was suspected of being a witch. the neighborhood took up the case with strong prepossessions and brought it, not before  a court, but the popular forum, their clergyman, being a discreet man, and seeing that the  frenzy could not be opposed, persuaded them that the method of trying a witch was to weigh her against the big bible; they accdly did so, and the old woman proving to be of more than bible weight was acquitted—I do not wonder at your preference of the  winter climate of Norfolk over ours’. I should myself prefer it as a winter residence were it to be weighed under that considn only.—we are here all at a stand with our University on acct of the non arrival of 3. of our professors who were to embark from London for Norfolk in October. had they arrived we should have opened the instn on the 1st of Feb. but that desirable event must await their arrival.  whenever they arrive there you would oblige me by calling on them in my name,  assisting them with your council how best to proceed to Richmond with the least delay possible, as the instn awaits them only, and rendering them any good offices & civilities which may be acceptable to them and convenient to you. ever affectly yoursTh: J.